SUPREME COURT OF GEORGIA
           Case No. S22A0199



                                               April 19, 2022


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:

                 SETH ROUZAN v. THE STATE.

      In 2013, Seth Rouzan was convicted of malice murder and use
of a firearm by a convicted felon during the commission of a felony.
In his first appeal from his convictions, this Court vacated the
judgment of conviction and remanded the case for the trial court to
apply the correct test in exercising its discretion to decide whether
other-acts evidence should have been admitted, directing that if the
court decided that the evidence was properly admitted, then the
court should re-enter the judgment so that Rouzan could file another
appeal challenging that ruling. See Rouzan v. State, 308 Ga. 894,
901 (843 SE2d 814) (2020). On remand, the trial court entered an
order purporting to deny Rouzan’s second amended motion for new
trial, but the court failed to re-enter the judgment of conviction.
Thus, this Court vacated the trial court’s order and remanded the
case for the court to comply with the direction to reconsider the
other-acts issue and either grant Rouzan a new trial or re-enter the
judgment of conviction. See Case No. S21A0770 (Mar. 10, 2021). On
the second remand, the trial court entered an order on March 16,
2021, re-entering the judgment of conviction and denying the motion
for new trial. On June 18, 2021, Rouzan filed a motion for out-of-
time appeal based on his counsel’s failure to file a timely notice of
appeal. The trial court granted the motion on June 21, 2021, and
Rouzan filed a notice of appeal on July 12, 2021.

      However, in Cook v. State, ___ Ga. ___ (___ SE2d ___) (2022 Ga.
LEXIS 65, 2022 WL 779746) (Case No. S21A1270, decided Mar. 15,
2022), this Court eliminated the judicially created out-of-time-
appeal procedure in trial courts, holding that a trial court is “without
jurisdiction to decide [a] motion for out-of-time appeal” on the merits
because “there was and is no legal authority for motions for out-of-
time appeal in trial courts.” Id. at ___ (5) (slip op. at 82). Cook also
concluded that this holding is to be applied to “all cases that are
currently on direct review or otherwise not yet final[,]” id., and
directed that “pending and future motions for out-of-time appeals in
trial courts should be dismissed, and trial court orders that have
decided such motions on the merits . . . should be vacated if direct
review of the case remains pending or if the case is otherwise not
final.” Id. at ___ (4) (slip op. at 80-81).

      Accordingly, the trial court’s June 21, 2021 order granting
Rouzan’s motion for out-of-time appeal is vacated, and this case is
remanded for the entry of an order dismissing Rouzan’s motion.
Rouzan is advised that any subsequent attempt to appeal the trial
court’s March 16, 2021 order re-entering the judgment of conviction
and denying his motion for new trial will likely be dismissed as
untimely. See OCGA § 5-6-38 (a). Furthermore, the trial court’s
entry of an order on remand dismissing Rouzan’s motion for out-of-
time appeal will be unlikely to present any cognizable basis for an
appeal. See Henderson v. State, 303 Ga. 241, 244 (811 SE2d 388)
(2018); Brooks v. State, 301 Ga. 748, 752 (804 SE2d 1) (2017). If
Rouzan believes that he was unconstitutionally deprived of his right
to appeal, he may be able to pursue relief for that claim through a
petition for a writ of habeas corpus, along with any other claims
alleging deprivation of his constitutional rights in the proceedings
that resulted in his conviction. See OCGA § 9-14-41 et seq. Rouzan
should be aware of the possible application of the restrictions that

                                   2
apply to such habeas corpus filings, such as the time deadlines
provided by OCGA § 9-14-42 (c) and the limitation on successive
petitions provided by OCGA § 9-14-51.

    All the Justices concur.




                        SUPREME COURT OF THE STATE OF GEORGIA
                                   Clerk’s Office, Atlanta

                            I certify that the above is a true extract from the
                     minutes of the Supreme Court of Georgia.
                            Witness my signature and the seal of said court hereto
                     affixed the day and year last above written.



                                                                   , Clerk




                                   3
     NAHMIAS, Chief Justice, concurring.

     I agree that the trial court’s order granting Rouzan’s motion for

an out-of-time appeal must be vacated and the motion must then be

dismissed on remand pursuant to this Court’s recent decision in

Cook. But I emphasize that our ruling today does not preclude

Rouzan from seeking relief for the unconstitutional deprivation of

his right to a direct appeal in a petition for habeas corpus, where it

appears that he should prevail given his counsel’s forthright

admission in the motion that Rouzan lost his right to appeal because

counsel inadvertently failed to file a new notice of appeal after the

trial court re-entered the judgment of conviction. In navigating the

procedural requirements of habeas corpus, Rouzan would certainly

benefit from representation by pro bono counsel so that he can

obtain his direct appeal and again raise his strong claims that on

remand from this Court’s initial decision in this case, the trial court

disregarded both the law of the case doctrine and the law regarding




                                  4
admission of other-acts evidence under OCGA § 24-4-404 (b) and

that he is therefore entitled to a new trial.

     I am authorized to state that Presiding Justice Boggs and

Justices Warren, Bethel, and Colvin join in this concurrence.




                                   5